DETAILED ACTION
		This Office action is in response to Applicant’s amendment filed on 1/12/2022. Claims 28, 30-33, 36-39, 41-44, 47-50, 52-55, and 58-60 are still pending. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 28, 30, 33, 36, 39, 41, 44, 47, 50, 52, 55, and 58 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chou et al (US 20200107251 A1, hereinafter Chou) .

Consider claims 28, 39, and 50, Chou discloses a wireless communication method, a device for wireless communication, comprising a processor, and a memory including processor executable code (Fig. 10), and a non-transitory storage medium (paragraph 27) having code stored thereon, the code upon execution by a processor, causing the processor to implement the method that comprises: 

enabling the MAC entity of the terminal to perform MAC layer operation by transmitting, by the base station, a Downlink Control Information, DCI, at a physical layer to the MAC layer entity of the terminal, wherein the DCI comprises an identifier of the parameter subset (the cell transmits the RAN profile indexing message to the UE 
performing a communication with the terminal according to the configured parameter subset, wherein a part of the parameter subset used for a scheduling of the communication is determined by the base station based on the identifier of the parameter subset in the DCI (Based on the RAN profile index, the UE further retrieves the PHY configuration for the subsequent communication with the cell, paragraph 52; the cell transmits a PDSCH containing the downlink data for the UE in the allocated resource block (e.g., RB1) to the UE, the UE decodes the allocated/assigned resource block (e.g., RB1) in the PDSCH according to the PHY configuration corresponding to the RAN profile index, Fig. 2 and paragraph 53).

Consider claims 33, 44, and 55, Chou discloses a wireless communication method, a device for wireless communication, comprising: a processor, and a memory including processor executable code (UE configured to receive and transmit signals over an air interface (a processor and a memory are inherent in a UE) paragraph 30), and non-transitory storage medium having code stored thereon (paragraph 27), the code upon execution by a processor, causing the processor to implement the method that comprises:

 performing, by the MAC entity of the terminal, the MAC layer operation based on a Downlink Control Information, DCI, received from the base station at a physical layer, wherein the DCI comprises an identifier of the parameter subset (the cell transmits the RAN profile indexing message to the UE (e.g., UE 1) using a Downlink Control Information (DCI) message in a Physical Downlink Control Channel (PDCCH). The DCI 
determining, by the terminal according to the identifier of the parameter subset, a part of the parameter subset used for a scheduling of a communication (the UE decodes the DCI message received from the cell, and obtains the resource block allocation information (i.e., the allocation of assigned RB (e.g., RB1) in the PDSCH and the corresponding RAN profile index (e.g., Index 2)). Based on the RAN profile index, the UE further retrieves the PHY configuration for the subsequent communication with the cell, Fig. 2 and paragraph 52); and 
performing the communication by the terminal with the base station according to the configured parameter subset (the cell transmits a PDSCH containing the downlink data for the UE in the allocated resource block (e.g., RB1) to the UE, the UE decodes the allocated/assigned resource block (e.g., RB1) in the PDSCH according to the PHY configuration corresponding to the RAN profile index, Fig. 2 and paragraph 53).

Consider claims 30, 36, 41, 47, 52, and 58, and as applied to claims 28, 33, 39, 44, 50, and 55 respectively above, Chou discloses wherein the parameter subset further comprises an identifier for the parameter subset (During the execution of the RAN profile indexing operation, each cell assigns each RAN profile PHY configuration 1 through PHY configuration N with a corresponding index (e.g., Indices 1 through N, wherein N is an integer). Each index has a specific mapping with a PHY configuration (e.g., L1 configuration in LTE/LTE-A system). The indices 1 through N and the RAN .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 31, 37, 42, 48, 53, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Tsuboi et al (US 20190356460 A1, hereinafter Tsuboi).
Consider claims 31, 37, 42, 48, 53, and 59, and as applied to claims 28, 33, 39, 44, 50, and 55 respectively above, Chou does not expressly disclose wherein the parameter subset further comprises configuration information about a random access channel (RACH) process that enable the MAC entity to perform MAC layer operation upon initializing the RACH process.
In the same field of endeavor, Tsuboi discloses wherein the parameter subset further comprises configuration information about a random access channel (RACH) process that enable the MAC entity to perform MAC layer operation upon initializing the RACH process  (Terminal apparatus 2 receives RRCConnectionReconfiguration message including numerology information and MAC layer configuration information (step S73 in Fig. 7  and paragraph 127);  then, the terminal apparatus 2 initiates the random access procedure (step S77 in Fig. 7 and paragraph 141)).
Therefore, it would have obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tsuboi with the teachings of Chou to efficiently perform communication between a base station and a terminal using multiple numerologies. 

Claims 32, 38, 43, 49, 54, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Chou et al (US 20180183551 A1, hereinafter Chou-551).

Consider claims 32, 38, 43, 49, 54, and 60, and as applied to claims 28, 33, 39, 44, 50, and 55 respectively above, Chou does not expressly disclose wherein the parameter subset further comprises configuration information about semi-persistent scheduling (SPS).
In the same field of endeavor, Chou-551 discloses wherein the parameter subset further comprises configuration information about semi-persistent scheduling (SPS) (see Fig. 13A).
Therefore, it would have obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chou-551 with the teachings of Chou to reduce signaling overhead when dynamically configuring RAN settings.

Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive. With regard to claims 28, 33, 39, 44, 50, and 55, Applicant argues that even if Chou teaches transmitting RAN slicing information/numerology information to the MAC layer, Chou is silent about specific information that "indicates one or more numerologies that are supported by a MAC layer entity of the terminal".

With regard to claims 31, 37, 42, 48, 53, and 59, Applicant' s arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.